OPINION OF THE COURT
PER CURIAM.
This matter comes before the Court on Appellant’s claim that the lower Court erred in refusing to grant Appellant a jury trial; refusing to find entrapment as a matter of law or fact and that the lower Court erred in the imposition of sentence.
We find the overriding issue being that of whether the Appellant was *152entitled to a jury trial and answer that question in the affirmative, relying on the Florida Supreme Court’s pronouncements in Whirley v. State, 450 So.2d 836 (Fla. 1984) and Reed v. State, 470 So.2d 1382 (Fla. 1985).
It is the finding of this Court that the issue of prostitution is one of moral turpitude and should be resolved in trial by jury.
Having decided that issue, we do not find it necessary to decide the other issues in this case at this time. Consequently, this case is Reversed and Remanded to the lower Court for trial by jury.
Reversed and remanded.